SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
344.1
CA 10-02022
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


DAVID SMALLEY AND JUDITH SMALLEY,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

HARLEY-DAVIDSON MOTOR COMPANY, INC.,
AND STAN’S HARLEY-DAVIDSON, INC.,
DEFENDANTS-APPELLANTS.


QUARLES & BRADY LLP, MILWAUKEE, WISCONSIN (LARS E. GULBRANDSEN, OF THE
WISCONSIN BAR, ADMITTED PRO HAC VICE, OF COUNSEL), AND HARTER SECREST
& EMERY LLP, ROCHESTER, FOR DEFENDANTS-APPELLANTS.

LADUCA LAW FIRM, LLP, ROCHESTER (MICHAEL STEINBERG OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Evelyn
Frazee, J.), entered July 29, 2010. The order, insofar as appealed
from, granted the cross motion of plaintiffs for leave to amend the
complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   March 25, 2011                       Patricia L. Morgan
                                                Clerk of the Court